Title: From George Washington to William Heath, 23 September 1782
From: Washington, George
To: Heath, William,Knox, Henry


                  
                     Gentlemen
                      23 September 1782
                  
                  The Powers of equal date herewith Authorize you to proceed to Tappan in Orange County in the State of New York and there meet Commissioners from the British for the purposes mentiond in your powers.
                  You are to pay the most pointed attention to the nature of your Powers which are founded upon Letters Patent under the Great Seal of the United States bearing date the 16th instant a Copy of which you have annexed (No. 1).  By this you will perceive you are to enter into no stipulations of any kind whatever with the British Commissioners which may have a future Operation unless they come appointed and competently authorized on the part of the Crown and Nation of great Britain.  Should the British Commissioners come prepared with admissable powers the Resolve of Congress of the 9th instant Copies of which you have also annexed (No. 2) will in great measure serve for instructions on which you may proceed.
                  It is possible, that should it be found a General Cartel cannot be settled, the British Commissioners may request partial Exchanges but this I do not think I am at liberty to allow under present circumstances.
                  The case of Mr Laurens and Lord Cornwallis is sufficiently specified in the 7th section of the Resolve of the 9th.
                  By the 8 Section of the same Resolve it is said "Chaplains, Surgeons or Hospital Officers who shall be Captured in future may not be considered as Prisoners of War" the construction to be put upon this is, in case a General Cartel should be established—Chaplains under a former stipulation have been mutually released.
                  Should a sum of Money be offered in Gross as a compensation for subsistence of Prisoners up to a certain period—You will not accept it unless it should come up to or near the sum which the former Commissioners deemed adequate, neither will you absolutely refuse it but will report to me the offer that I may take direction in the matter from Congress or the Superintendent of Finance.
                  Should the British Commissioners propose as perhaps they may that the adjustment of all accounts may be referred to a future day and to persons more conversant in business of that kind than Military Men are supposed to be, you can only engage to report upon this but you are at the same time to signify to them that in case such a stipulation is entered into it will be expected that National and not personal assurances shall be given for the Payment of the Ballances on which ever side it may fall otherwise the settlement will be of no avail.
                  Should your Negotiations break off without accomplishing the business of your mission you will in the most solemn manner declare to the British Commissioners the necessity we shall be under, of putting in execution the 9th section of the Resolve of the 9th.
                  M. Mullins a Clerk in the Office of Finance will attend with the accounts respecting the former subsistence of Prisoners of War.
                  Lt Colonel Smith lately appointed Commissary of Prisoners will attend the meeting and will endeavour to bring with him Mr Skinner the late Commissary who from his full Acquaintance with the Business of that Department may be useful in case you enter into a negotiation.
                  You will make Report to me of your proceedings as soon as convenient after they are finished.  Given under my Hand
                  at Head Quarters Verplanks Point this 23 Septem: 1782.
                  
                     Go: Washington
                  
               